 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         RONALD LEE PAULSON,
                                                             CASE NO. 3:19-cv-05491-BHS-JRC
11                                Plaintiff,
                                                             ORDER FOR DEFENDANT
12                 v.                                        PRISONER TRANSPORT TO
                                                             SHOW CAUSE ON OR BEFORE
13         PRISONER TRANSPORT, et al.,                       OCTOBER 14, 2019
14                                Defendants.

15          This is a civil rights action brought under 42 U.S.C. § 1983. See Dkt. 6. On July 24,

16   2019, the Court entered an Order directing service of plaintiff’s complaint, which informed

17   defendants that they had 30 days in which to return a waiver of service of summons and—if they

18   waived service of summons—60 days from date on the notice of lawsuit to serve an answer or

19   motion under Federal Rule of Civil Procedure 12. See Dkt. 7, at 2. Otherwise, defendants would

20   be personally served, possibly at their own expense. See Dkt. 7, at 2.

21          The Clerk’s Office sent the complaint and Order by first-class mail to all defendants. See

22   Dkt. 7. The Clerk’s Office also sent a copy of the waiver of service of summons form, which

23   informed defendants that failure to file and serve an answer or motion under Rule 12 within 60

24
     ORDER FOR DEFENDANT PRISONER TRANSPORT
     TO SHOW CAUSE ON OR BEFORE OCTOBER 14,
     2019 - 1
 1   days of July 24, 2019, could result in a judgment being entered against a defendant. See, e.g.,

 2   Dkt. 9, at 1. Defendant Prisoner Transport did not return a waiver of service of summons. See

 3   Dkt. However, defendant Prisoner Transport entered an appearance on August 19, 2019 (see

 4   Dkt. 12; see also Dkts. 13, 14) and later filed a notice of withdrawal of two of its three counsel

 5   and a corporate disclosure statement. See Dkts. 15, 17. None of the appearances entered by

 6   defendant Prisoner Transport’s counsel reserved issues of sufficiency of service or personal

 7   jurisdiction. See Dkt. 12, at 1; Dkt. 13, at 1; Dkt. 14, at 1. Defendant Prisoner Transport has not

 8   otherwise taken action in this matter—including filing a timely answer or motion under Rule 12.

 9          The Ninth Circuit has stated that “[a] general appearance or responsive pleading by a

10   defendant that fails to dispute personal jurisdiction will waive any defect in service or personal

11   jurisdiction.” Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986). Therefore, defendant Prisoner

12   Transport is hereby ordered to show cause regarding its failure to file a timely answer or motion

13   under Rule 12 in this matter.

14          Defendant Prisoner Transport may satisfy this Order by filing a motion under Rule 12 or

15   answer to the complaint. Prisoner Transport may also satisfy this Order by showing cause that

16   its appearance in this matter has not waived any defect in service, so that personal service is

17   appropriate—including any argument that personal service should not be at Prisoner Transport’s

18   expense. In either event, Prisoner Transport must take action in response to this Order on or

19   before October 14, 2019. The Clerk’s Office will update the docket accordingly.

20          Dated this 30th day of September, 2019.

21

22                                                         A
                                                           J. Richard Creatura
23
                                                           United States Magistrate Judge
24
     ORDER FOR DEFENDANT PRISONER TRANSPORT
     TO SHOW CAUSE ON OR BEFORE OCTOBER 14,
     2019 - 2
